UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4194


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEONEL ROSAS-ROSAS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:12-cr-00425-PJM-1)


Submitted:   October 25, 2013             Decided:   December 2, 2013


Before DIAZ, WYNN, and THACKER, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


James Wyda, Federal Public Defender, LaKeytria W. Felder,
Assistant Federal Public Defender, Greenbelt, Maryland, for
Appellant.   Rod J. Rosenstein, United States Attorney, Leah Jo
Bressack, Assistant United States Attorney, Greenbelt, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Leonel       Rosas-Rosas       appeals        the     twenty-four-month

sentence imposed by the district court following his guilty plea

to illegally re-entering the United States after being deported,

in   violation     of   8   U.S.C.    § 1326(a).      On        appeal,   Rosas-Rosas

argues    that    the    district      court     procedurally          erred   when   it

enhanced his sentence based on a prior conviction of Maryland

second-degree assault, which the district court found to be a

crime of violence.           We vacate and remand for resentencing in

light of our recent decision in United States v. Royal, 731 F.3d

333 (4th Cir. Oct. 1, 2013).

            This court reviews a criminal sentence under an abuse-

of-discretion standard.             Gall v. United States, 552 U.S. 38, 51

(2007).    We must first ensure that the district court did not

commit any “significant procedural error.”                       Id.     "An error in

the calculation of the applicable Guidelines range, whether an

error of fact or of law . . . makes a sentence procedurally

unreasonable      even      under    our   deferential          abuse-of-discretion

standard."       United States v. Diaz-Ibarra, 522 F.3d 343, 347 (4th

Cir. 2008) (internal quotation marks omitted).

            We    review     de     novo   the    issue    of     whether      a   prior

conviction constitutes a crime of violence for purposes of a

sentencing enhancement under the Guidelines.                       Id.     Under U.S.

Sentencing Guidelines Manual (“U.S.S.G.”) § 2L1.2(b)(1)(A)(11),

                                           2
the base offense level of a defendant convicted of violating 18

U.S.C. § 1326(a) should be increased by sixteen levels if he has

a prior conviction “for a felony that is . . . a crime of

violence.”       A “crime of violence,” as used here, is defined to

include “any . . . offense under federal, state, or local law

that has as an element the use, attempted use, or threatened use

of    physical   force      against    the       person     of     another.”         U.S.S.G.

§ 2L1.2 cmt. n.1(B)(iii).

            Rosas-Rosas        has    a      prior         conviction       for      Maryland

second-degree assault.          The relevant statute provides that “[a]

person may not commit an assault.”                         Md. Code Ann., Crim. Law

§ 3-203(a).      Following this court's approach in United States v.

Taylor, 659 F.3d 339 (4th Cir. 2011), the district court applied

the    modified-categorical          approach         to    find    that     Rosas-Rosas’s

Maryland second-degree assault conviction was for a crime of

violence.            Accordingly,         it          applied       the      sixteen-level

enhancement.

             After    the    district     court        sentenced       Rosas-Rosas,        the

Supreme    Court     decided    Descamps         v.    United      States,     133    S.   Ct.

2276,    2283-86     (2013),     which       reiterated          the      elements-centric

approach for determining whether a prior conviction constitutes

a crime of violence for sentencing purposes.                           More recently, we

held in Royal, 731 F.3d at 340-42, that Maryland second-degree



                                             3
assault is categorically not a crime of violence for purposes of

the Armed Career Criminal Act (“ACCA”).

              We    have      consistently          held   that       the    ACCA    and    the

Guidelines      are       substantively        identical        with    regard      to     their

definitions of a violent offense. See, e.g., United States v.

King, 673 F.3d 274, 279 n.3 (4th Cir), cert. denied, 133 S. Ct.

216   (2012).            We   have    also    applied      the    categorical        approach

developed under the ACCA to the Guidelines.                            See, e.g., United

States v. Cabrera-Umanzor, 728 F.3d 347, 353-54 (4th Cir. 2013).

Thus, we conclude that the district court committed procedural

error when it applied the sixteen-level enhancement pursuant to

U.S.S.G. § 2L1.2(b)(1)(A)(ii).

              Accordingly, we vacate the district court’s judgment

and   remand       for    resentencing.             We   deny    as   moot    Rosas-Rosas’s

motion   to    accelerate            case    processing     and       dispense      with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                       VACATED & REMANDED




                                                4